Citation Nr: 1243419	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  10-33 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for cervical spine degenerative disc disease.

2.  Entitlement to service connection for cervical spine degenerative disc disease.

3.  Entitlement to a compensable rating for left knee subpatellar chondromalacia.

4.  Entitlement to a compensable rating for right knee subpatellar chondromalacia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The Veteran served on active duty in the military from May 1980 to May 1983.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that determined there was new and material evidence, so reopened the claim for service connection for degenerative disc disease of the cervical spine.  However, the RO then proceeded to deny this claim on its underlying merits.  The RO also confirmed and continued the existing 0 percent (i.e., noncompensable) ratings for the Veteran's bilateral knee disability, specifically, for left and right knee subpatellar chondromalacia, and denied other claims for service connection for posttraumatic stress disorder (PTSD), also claimed as anxiety, and for a depressive disorder, not otherwise specified (NOS), also claimed as a mental condition.

His January 2010 Notice of Disagreement (NOD), in response, initiated an appeal of that decision concerning all of these claims.  And all of these claims resultantly were addressed in an August 2010 Statement of the Case (SOC), except the claim for service connection for a depressive disorder, NOS, because the RO issued another decision in August 2010 granting this claim and assigning an initial 30 percent rating for this disability retroactively effective from March 30, 2009, the date of receipt of this claim.  As well, the RO granted service connection for chronic myofascial/mechanical neck pain and assigned an initial 10 percent rating for this disability, also retroactively effective from March 30, 2009, the date of receipt of this claim, and a higher 20 percent rating as of March 30, 2010, the date the Veteran was seen and evaluated by a private physician at Theodore Orthopedic Plus.


In response to that SOC, he submitted a Substantive Appeal (VA Form 9) later in August 2010 indicating he was continuing to appeal the claim concerning his neck, so referring to the degenerative disc disease of his cervical spine and its purported relationship with his military service.  He did not also refer to or otherwise mention the claims concerning the ratings for his left and right knee disabilities, but he did inquire about these other claims when submitting a statement in support of claim (VA Form 21-4138) the following month, so in September 2010.  And since apparently that VA Form 21-4138 was accepted as his Substantive Appeal concerning these other claims (in lieu of a VA Form 9), he completed the steps necessary to perfect his appeal of these claims for higher, i.e., compensable ratings for his left and right knee disabilities.  He also already, as mentioned, had completed the steps necessary to perfect his appeal of the claim concerning his cervical spine (neck) degenerative disc disease with the submission of the VA Form 9 in August 2010 concerning this claim.  Hence, these are the only claims currently on appeal to the Board.  See 38 C.F.R. § 20.200 (An appeal to the Board consist of a timely filed NOD in writing and, after an SOC has been furnished, a timely filed Substantive Appeal (VA Form 9 or equivalent statement)).  See also 38 C.F.R. §§ 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305, and 20.306.

In yet another decision more recently issued in September 2011, the RO confirmed and continued existing 0 percent ratings in effect for a scar of the right ala nasi and for a radicular cyst of the right maxilla.  As well, the RO denied service connection for residuals of nose surgery, including repairing a deviated nasal septum, and for a dental condition claimed as the need to fit an upper bridge for loss of teeth and upper jaw reconstruction.  The Veteran had filed these additional claims when submitting the September 2010 VA Form 21-4138 mentioned.  He did not, however, appeal the RO's September 2011 decision concerning these other claims, so they were not listed on the October 2011 certification of appeal (VA Form 8), only, instead, the claims for service connection for his cervical spine degenerative disc disease and for higher (compensable) ratings for his left and right knee disabilities.

Because there is new and material evidence, the Board, like the RO, is reopening the claim of entitlement to service connection for degenerative disc disease of the cervical spine.  Although the RO already determined there is new and material evidence, so already reopened this claim, so, too, must the Board make this threshold preliminary determination before proceeding further, and irrespective of what the RO decided concerning this, because this initial determination affects the Board's jurisdiction to consider the underlying merits of this claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims); Butler v. Brown, 9 Vet. App. 167, 171 (1996); and VAOPGCPREC 05-92 (March 4, 1992).

In this decision, after agreeing with the RO and reopening this claim because there is the required new and material evidence, rather than immediately readjudicating this claim on its underlying merits, the Board instead is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.  However, the Board is going ahead and completely deciding the claims for higher (compensable) ratings for the right and left knee disabilities.


FINDINGS OF FACT

1.  A prior September 2002 rating decision considered and denied the claim of entitlement to service connection for cervical spine degenerative disc disease; the Veteran was appropriately notified of that decision but did not appeal it.

2.  Additional evidence since received, however, raises a reasonable possibility of substantiating this claim.

3.  The Veteran has chronic pain associated with his left and right knee subpatellar chondromalacia, but, even so, his flexion is not limited to at least 45 degrees or his extension to 10 degrees.  As well, he does not have X-ray confirmation of arthritis in either knee that is related to or the result of these service-connected disabilities or objective clinical confirmation of instability, subluxation or ankylosis.


CONCLUSIONS OF LAW

1.  Absent an appeal, the September 2002 rating decision previously considering and denying the claim of entitlement to service connection for cervical spine degenerative disc disease is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2012).

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

3.  The criteria are not met, however, for compensable ratings for the left and right knee subpatellar chondromalacia.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5024, 5257, 5260, 5261 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) enhanced VA's duties to notify and assist claimants in substantiating claims for VA benefits upon receipt of a complete or substantially complete application.  The VCAA was codified at 38 U.S.C.A. §§ 5100, 5103, 5103A, and the implementing regulations were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This notice must:  (1) inform the Veteran of the information and evidence not of record that is necessary to substantiate his claim, (2) inform him of the information and evidence that VA will obtain, and (3) inform him of the information and evidence that he is expected to provide.  See also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

When a Veteran files a claim of entitlement to service connection, there are five elements of the claim:  (1) Veteran status, (2) existence of a disability, (3) relationship between the disability and his military service, (4) rating for the disability, and (5) effective date for the disability.  So VCAA notice should concern all elements of the claim, including the "downstream" disability rating and effective date elements.  See Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court also held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence - evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  So, to this end, they must be:  1) notified of the evidence and information necessary to reopen the claim (i.e., instructed on what new and material evidence is); 

(2) apprised of the evidence and information necessary to substantiate each element of the underlying service-connection claim; and (3) notified of what specific evidence would be required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006), wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ), which in this particular instance is the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated, instead preserved, and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis, and as the pleading party attacking the agency's decision, the Veteran, not VA, has this burden of proof of not only establishing error but, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).


Moreover, with regards to the notice requirements pertaining to increased-rating claims, in particular, there need only be generic notice advising the Veteran of the evidentiary and legal criteria for establishing his entitlement to a higher rating for his service-connected disability, not also citation to alternative DCs or potential "daily life" evidence, etc.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009), overruling Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Here, an April 2009 VCAA letter apprised the Veteran of the type of evidence needed to reopen and substantiate his claim of entitlement to service connection for cervical spine degenerative disc disease, as well as to show his entitlement to higher ratings for his left and right knee disabilities.  That letter explained what would constitute new and material evidence to reopen his claim for cervical spine degenerative disc disease, and to establish his underlying entitlement to service connection for this disability, as well as the evidence needed to show his entitlement to an increased evaluation for his bilateral knee disability.  He also was advised of the division of responsibility, his versus VA's, in obtaining the necessary supporting evidence and of how VA determines a disability rating and effective date.  So he was provided all required notice concerning his claims and in the preferred sequence, that being before they were initially adjudicated in the September 2009 rating decision at issue in this appeal.

And as for the duty to assist him with these claims, all identified and authorized records relevant to these claims have been requested or obtained.  The record on appeal includes his service treatment records (STRs), post-service VA treatment and examination reports, private treatment records, and supporting lay statements from him, his parents, and a fellow serviceman.


Also keep in mind the Board is reopening, but then remanding rather than immediately deciding, the claim for service connection for cervical spine degenerative disc disease.  So, ultimately, the question of whether the Veteran received the type of notice contemplated by Kent is inconsequential because this claim is being reopened, regardless.  And the decision concerning whether there has been compliance with the remaining duty to notify and assist provisions of the VCAA is better determined once the additional development of this claim has been completed on remand.

Regarding his remaining claims for higher ratings for his left and right knee disabilities, the medical and lay evidence in the file, including the reports of his VA compensation examinations, provide the information needed to address the applicable rating criteria and the effect of these disabilities on his functioning, including from an occupational standpoint.  Only if the record is inadequate or there is suggestion the current rating or ratings may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a).  The mere passage of time since an otherwise adequate examination does not, in and of itself, necessitate another examination simply as a matter of course.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

New and Material Evidence Claim

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final and binding denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


The credibility of the evidence in question must be presumed, albeit just for the limited purpose of determining whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This presumption no longer applies when making a determination as to the ultimate credibility and weight of the evidence as it relates to the merits of the claim.  Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits.  See also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  Also, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343 (2000).

But in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court explained that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a "low threshold" for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability that in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.

Here, a prior September 2002 rating decision considered and denied the claim of entitlement to service connection for cervical spine degenerative disc disease.  The Veteran was duly notified of that decision, but he did not appeal it.  So that decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

There is additional evidence since, however, which is neither cumulative nor redundant of the evidence considered in that earlier decision and that raises a reasonable possibility of substantiating this claim.  This additional evidence submitted in support of the Veteran's petition to reopen this claim includes a March 2010 private medical report noting it is very possible that his chronic neck pain is related to a motor vehicle accident he was involved in while in service.  And although service connection already since has been granted for chronic myofascial/mechanical neck pain (and an initial 10 percent rating assigned, which since has been increased to 20 percent effectively as of March 30, 2010, so as of the same month as this doctor's statement), this commenting physician also indicated the "significant degenerative changes may be due to early acceleration of degeneration beyond a normal rate of progression from the motor vehicle collision, [recognizing however] that is speculative, as I am evaluating him so late in this scenario."  Thus, this physician has additionally suggested the cervical spine degenerative disc disease is also a residual of the motor vehicle accident in service, although he admittedly could not confirm this with certainty, that is, could not do it without resorting to mere speculation.

This physician's statement is nonetheless new and material to this claim because it at least posits a possible correlation between the degenerative disc disease now affecting the cervical segment of the Veteran's spine, in other words the region of his spine around his neck, and the motor vehicle accident he had during his military service.  Saying this present disability "may be" related to that accident in service is tantamount to just as well saying it "may not be", thus an insufficient basis to grant service connection because medical opinions that are equivocal, speculative, general, or inconclusive do not provide the required degree of certainty to grant service connection.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word ""could not rule out" was too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms such as "could have been" is not sufficient to reopen a claim of service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran "may have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis" was insufficient to award service connection); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link between chest trauma and restrictive lung disease was "too general and inconclusive" to support an award of service connection). Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102.

But, as explained in Shade, according to the post-VCAA version of § 3.156, this type of physician's statement is nevertheless grounds for reopening this claim, even if not reason enough, alone, to grant the claim on its underlying merits.  It then triggers VA's duty to assist the Veteran with this claim by obtaining further medical comment on this determinative issue of causation, which is what will occur on remand.

Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a Veteran's disability claim may require re-ratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is thus essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  See 38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2012).

The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  If this occurs, the rating must be "staged" to compensate him for this variance in the severity of his service-connected disability over time.  The relevant temporal focus is from one year before the claim for a higher rating was filed until VA makes a final decision on the claim.  Id.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  See also Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. May 20, 2010) (explaining the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide Veterans a one-year grace period for filing a claim following an increase in the severity of a service-connected disability).  And if it is factually ascertainable that an increase in disability had occurred during this immediately preceding year, he is entitled to an effective date for the higher rating coinciding with this date of increase in disability.  See 38 C.F.R. § 3.400(o)(2).  Else, if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) will mark the effective date, see 38 C.F.R. § 3.400(o)(1), or if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) will mark the effective date, see 38 C.F.R. § 3.400(o)(2).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  But the list of criteria for a particular rating is not meant to be exhaustive or all-inclusive, rather, merely to serve as examples of the type of symptoms and impairment required for a certain rating.  The most important concern is the affect these symptoms have on the Veteran's social and occupational functioning.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14.  However, the Court has held that disabilities may be rated separately without violating the prohibition against pyramiding unless the disorder constitutes the same disability or symptom manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  A separate rating, however, must be based upon additional disability.  If the Veteran does not at least meet the criteria for a zero percent rating under the applicable DC, there is no additional disability for which a rating may be assigned.  See Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent ratings is consistent with requirement that service connection may be granted only in cases of currently existing disability).

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit Court held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when:  (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The Federal Circuit Court also has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997


It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2012).

The Veteran's bilateral (left and right) knee disability is rated under 38 C.F.R. § 4.71a, DC 5299-5024.  In the assignment of DC numbers, hyphenated DCs may be used.  Injuries generally will be represented by the number assigned to the residual condition on the basis of which the rating is determined.  Diseases will be identified by the number assigned to the disease itself, followed by a hyphen, with the residual condition listed last.  See 38 C.F.R. § 4.27.

According to the Rating Schedule, the diseases under DCs 5013 through 5024 will be rated on limitation of motion of affect parts as arthritis, degenerative, except gout which will be rated under DC 5002.

Degenerative arthritis (hypertrophic or osteoarthritis) is evaluated under DC 5003, which in turn indicates the disability will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved - which, here, since the knees, are DC 5260 for limitation of knee and leg flexion and DC 5261 for limitation of knee and leg extension.

According to DC 5003, when the limitation of motion of the specific joint or joints involved is noncompensable (i.e., 0 percent) under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  Moreover, according to DC 5003, in the absence of limitation of motion, a 10 percent rating is warranted when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A higher 20 percent rating requires X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.

For purposes of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).

Compensable ratings for limitation of flexion of the knee and leg are warranted when flexion is limited to 45 degrees (10 percent), 30 degrees (20 percent), and 15 degrees (30 percent).  38 C.F.R. § 4.71a, DC 5260.

Compensable ratings for limitation of extension of the knee and leg are assigned when extension is limited to 10 degrees (10 percent), 15 degrees (20 percent), 20 degrees (30 percent), 30 degrees (40 percent) or 45 degrees (50 percent).  38 C.F.R. § 4.71a, DC 5261.

For comparison, normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71 , Plate II.

VA's General Counsel has held that separate ratings may be assigned for limitation of extension and flexion of the same knee.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same knee, the limitations must be rated separately to adequately compensate him for functional loss associated with injury to his leg and knee.  Id.

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in assigning an evaluation for degenerative or traumatic arthritis under DC 5003.  Rating personnel must consider functional loss and clearly explain the impact of pain on the disability.  When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable DC, any additional functional loss the Veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include more or less movement than normal, weakened movement, premature or excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.

With any form of arthritis, painful motion is an important factor of disability.  The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Indeed consideration and application of 38 C.F.R. 4.59 is not just limited to cases where there is arthritis, so also in non-arthritis context.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as ""excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

Under DC 5257, for "other" knee impairment including recurrent subluxation or lateral instability, if it results in "slight" knee disability then a 10 percent rating is assigned.  Whereas a 20 percent rating requires "moderate" resultant impairment, and a 30 percent rating requires "severe" resultant impairment.  38 C.F.R. § 4.71a , DC 5257.

These descriptive words "slight," "moderate" and "severe" are not defined in DC 5257 or elsewhere in the Rating Schedule, at least as specifically concerning knee disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. §§ 4.2, 4.6.

VA's General Counsel also has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, respectively.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (July 1, 1997; revised July 24, 1997). The General Counsel clarified that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable, but must at least meet the criteria for a 0-percent rating.  Subsequently, in VAOPGCPREC 9-98 (August 14, 1998), the General Counsel further explained that if a Veteran has a disability rating under DC 5257 for instability of the knee, a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  This is because, read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Turning now to the facts of this particular case.  The Veteran's STRs dated in July 1980 note he complained of left knee pain.  The examiner's assessment was possible Osgood-Schlatter's changes.  A September 1981 report notes he complained of right knee stiffness, and a diagnosis of chondromalacia was provided in January 1982.

On VA examination in March 1987 he complained of intermittent swelling of his knees and occasional tingling to the left patella.  The examiner noted there was no limitation of motion, but there was a slight decrease in sensation to an area on the lateral inferior aspect of the left patella.  There was 2-3+ crepitus, bilaterally.  

McMurray's testing was negative and the collateral and cruciate ligaments were intact.  There was no obvious deformity and no quadriceps atrophy.  X-rays revealed bilateral effusions with no evidence of underlying osseous pathology.  The examiner's diagnoses included subpatellar chondromalacia, bilaterally, with minimal-to-moderate symptomatology.

A contemporaneous June 1987 rating decision granted service connection for left and right knee subpatellar chondromalacia.  Noncompensable (0 percent) ratings were assigned under DC 5257 retroactively effective from February 12, 1987, the date of receipt of this claim.

X-ray examination nearly three years later, in August 1990, revealed a normal left knee with no evidence of effusion.

VA examination in March 1991 revealed full range of motion of the knees with no ligamentous instability.  There was no post-patellar crepitus, no synovial thickening, and no effusion.  The examiner stated there was no evidence of disability involving either knee at the time of that examination.

When more recently reexamined by VA in July 2009, the Veteran reported that over the past couple of years he had noticed some stiffness and minor swelling in his knees after playing softball.  The examiner noted there was evidence of stiffness and clicks or snaps in the knees, but no evidence of deformity, giving way, pain, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusions, symptoms of inflammation, flare-ups of joint disease, bumps consistent with Osgood-Schlatter's disease, crepitation, mass behind knee, grinding, instability, patellar abnormality, meniscus abnormality, or abnormal tendons or bursae.  The Veteran had a normal gait and there was no functional limitation to walking.  Range-of-motion studies revealed extension to 0 degrees and flexion to 120 degrees, bilaterally, with no additional symptoms upon repetition testing times three.  X-rays also continued to be unremarkable.  

The examiner provided a diagnosis of normal knees and noted there were no more than mild effects upon usual daily activities.  In an August 2009 addendum report, the examiner indicated the diagnosis of mild chondromalacia patellae should be continued due to intermittent symptoms of stiffness and occasional clicking after softball.  But he reiterated that the knee examination was essentially normal with mild reduction in range of motion and a one-time click.

In an October 2011 statement the Veteran questioned why his knees hurt all the time when nothing showed up on X-ray examinations.  He stated that he was no longer active in sports and that climbing up and down aggravated his knees.

Based on this medical and lay evidence of record, there is no disputing he has pain in his knees and less than normal range of motion, including on account of this pain and especially, as an example, with increased physical activity such as playing softball, something he says he no longer does because of the exacerbation of his pain as a consequence.  But there has not been any X-ray confirmation of arthritis in either knee, and there must be radiographic evidence of it for the Board to accept that he has it.  See 38 C.F.R. § 4.71a, DC 5003 (indicating arthritis must be objectively confirmed by X-ray).  So his mere lay opinion or suggestion that he does will not suffice.  Moreover, even accepting that he has chronic pain in his knees, even if not because of arthritis, it does not result in limiting his knee flexion to at least 45 degrees or his extension to 10 degrees.  To the contrary, even considering his bilateral knee pain, he continues to have completely normal extension to 0 degrees, and at worst his flexion has been limited to 120 degrees (out of the normal 140 degrees).  Thus, even acknowledging he has what amounts to 20 degrees less than normal flexion, this still far exceeds, in fact, is double the amount of flexion for even the most minimum rating of 0 percent under DC 5260, which requires flexion limited to just 60 degrees.  Certainly then, his flexion is not even greater limited to just 45 degrees so as to, in turn, warrant the most minimum compensable rating of 10 percent under DC 5260.

Also, because he has normal extension, he cannot receive separate ratings as concerning his flexion and extension under VAOPGCPREC 9-2004.


The same is true under VAOGCPRECs 23-97 and 9-98 seeing as though, aside from not having arthritis, there also is no evidence of recurrent subluxation or lateral instability.  All of the objective testing for this (e.g., McMurray, Lachman, varus and valgus stress) has been unremarkable.  It certainly has not been shown on a recurrent basis to warrant additionally rating these disabilities under DC 5257, that is, apart from the existing ratings under DC 5299-5024, which, as explained, refers the rater to DC 5003 and ultimately to DCs 5260 and 5261.

In considering the potential applicability of other DCs, the Board finds that DC 5256 (ankylosis of the knee), 5258 (dislocation of semilunar cartilage), 5262 (impairment of the tibia and fibula) and 5263 (genu recurvatum) are not applicable to the facts of this case, as the medical and lay evidence does not show the Veteran has the type of impairment contemplated by these other DCs.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (choice of DC should be upheld if supported by explanation and evidence); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (any change in DC must be specifically explained).  For example, the mere fact that he continues to have a considerable amount of range of motion in his knees, even if less than normal range of motion, in turn means that, by definition, his knees are not ankylosed.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].

Lastly, in exceptional cases an extra-schedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of this VA regulation, for determining whether a Veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, though, the Board finds that the rating criteria sufficiently contemplate the extent and severity of these service-connected disabilities at issue, including insofar as addressing the Veteran's symptoms and complaints.  His primary complaint is of chronic or persistent pain and the effect this pain, swelling, crepitus, etc., have on his range of motion.  But his existing ratings, even though noncompensable, take this into account.  The rating criteria therefore are adequate to evaluate these disabilities and referral for consideration of extra-schedular ratings is not warranted.  Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

The Veteran also has not at any point since one year prior to filing these increased-rating claims met the requirements for a compensable rating, so the Board cannot "stage" his ratings under Hart, either.  And because, for the reasons and bases discussed, the preponderance of the evidence is against his claims, there is no reasonable doubt to resolve in his favor, and his claims resultantly must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Because there is new and material evidence, the petition to reopen the claim of entitlement to service connection for cervical spine degenerative disc disease is granted, subject to the further development of this claim on remand.

However, the claims for compensable ratings for the left and right knee subpatellar chondromalacia are denied.


REMAND

The Veteran contends that the degenerative disc disease now affecting the cervical segment of his spine is the result of injuries he sustained in a February 1983 motor vehicle accident while in the military.  He claims to have experienced chronic neck pain since that accident.  His STRs dated in February 1983 show he sustained a one-inch laceration to his right nasal ala in a motor vehicle accident in a tank.  The available record does not include a separation examination report.  In an April 2009 statement a fellow serviceman, P.R.A., recalled the Veteran having split his upper lip in that February 1983 accident and having sustained what was described as a severe whiplash injury.  It was also noted that he complained of neck problems for the remainder of the time they served together.  In statements dated in May 2009, the Veteran's parents also recalled him describing a whiplash injury in February 1983 and attested that he had complained of neck pain since that accident.

VA records dated in March 1987 show the Veteran had a compensation examination but did not report any cervical spine or neck-related complaints.  A May 1990 VA examination report, however, mentions his complaint that his neck hurt sometimes from a whiplash injury driving a Russian vehicle, so referring to the accident he had been involved in during his service.

Private medical records dated in December 1997 note he reported prior chiropractic care 10 years earlier in Utah.  These records also show he had complained of constant, sharp neck pain during the immediately preceding two weeks.

VA treatment records dated March 29, 2001, indicate he was status post two motor vehicle accidents in the past with chronic intermittent neck pain.  An X-ray revealed degenerative disc disease of his cervical spine.  A July 2009 VA examination report noted a diagnosis of cervical spine arthritis, but that an opinion as to whether it was as likely as not related to the motor vehicle accident in service could not be resolved without resorting to mere speculation.  The examiner, however, found that the Veteran had sustained a mild "whiplash like" injury during his auto accident, but that it was unlikely his arthritis was a direct cause or had been permanently aggravated as there was no direct trauma to the neck.

A March 2010 private examiner found it was very possible the Veteran's chronic neck pain was related to a previous motor vehicle accident.  It was further noted that his "significant degenerative changes may be due to early acceleration of degeneration beyond a normal rate of progression from the motor vehicle collision, but that is speculative, as [this commenting doctor was] evaluating him so late in this scenario."

The duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim, which includes, when necessary to fairly decide the claim, providing a VA medical examination or obtaining a medical nexus opinion.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Court has held that medical evidence that is too speculative to establish nexus is also insufficient to establish a lack of nexus.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  The Court also has held, however, that if a physician is able to state that a link between a disability and an in-service injury or disease is "less likely than not," or "at least as likely as not," he or she can and should give that opinion.  There is no need to eliminate all lesser probabilities or to ascertain greater probabilities.  See Jones v. Shinseki, 23 Vet. App. 382, 388 (2010).

Because the supporting statement from the private physician the Veteran consulted and had speak on his behalf was unable to establish the required chain link of causation between the injuries sustained in the motor vehicle accident during service and the degenerative disc disease now affecting the cervical segment of the Veteran's spine, without speculating, the RO determined this doctor's statement insufficient reason to grant service connection, especially considering the VA compensation examiner's more definitive opinion to the contrary.

Statements like the one from this private physician, which are inconclusive as to the origin of a disorder, generally cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  However, these types of opinions also cannot be used to rule out this purported correlation, either.  Ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (when considering application of the benefit-of- the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility). 

Indeed, as already alluded to, in past decisions the Court also has held that saying a condition "may" be related to the Veteran's military service is tantamount to saying it just as well "may not" be related to his service, so, because of this equivocality, also an insufficient basis to grant service connection.  See Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Winsett v. West, 11 Vet. App. 420 (1998).

An etiological opinion, however, has to be viewed in its entire context and not characterized solely by the medical professional's choice of words.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997).

Moreover, additional precedent cases have been issued shedding further light on how to properly assess and determine the probative value of these noncommittal opinions.  Notably for instance, in Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), the Federal Circuit Court indicated a determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a medical opinion as "non-evidence" is ""troubling."  

In Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009), as another example, the Federal Circuit Court more recently held that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, however, must be considered as evidence of whether the disability was incurred in service.

And the even more recent Jones case already mentioned, which is also precedent, similarly admonished the Board for relying on medical opinions that also were unable to establish this required linkage, without resorting to mere speculation, as cause for denying the Veteran's claims.  See again Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

The Board therefore is requesting additional clarifying comment on this determinative issue of whether the injuries the Veteran sustained in the tank accident in service are the reason he now has degenerative disc disease of his cervical spine or whether, at the very least, those injuries accelerated the later development or progression of this disease as the private doctor has suggested.

Having said that, one must also keep in mind that the Veteran's neck pain, which he has complained about as a residual of those injuries, already has been conceded to be a consequence with the granting of service connection for chronic myofascial or mechanical neck pain.  And he resultantly already is receiving compensation for this consequent disability, currently at the 20-percent level.  So it is unclear to what extent the pain in his neck is due to the degenerative disc disease of his cervical spine versus mechanical in nature.  And if it is not possible or feasible to make this distinction, then VA adjudicators cannot just associate this pain with the degenerative disc disease.  See Mittleider v.West, 11 Vet. App. 181, 182 (1998).

The Veteran also should be requested to provide additional information concerning the motor vehicle accidents (so more than one) identified in the March 2001 VA 
X-ray examination report and concerning his chiropractic treatment in Utah in 1987 or thereabouts.  And if any additional records concerning that earlier evaluation need to be obtained, then they should be.  38 C.F.R. § 3.159(c).

Accordingly, this claim for degenerative disc disease of the cervical spine is REMANDED for the following additional development and consideration:

1.  Ask the Veteran to provide additional information regarding all motor vehicle accidents he has been involved in since the conclusion of his military service (so in addition to the tank accident he had in service).  This includes indicating when the accident occurred and describing the circumstances of it and all trauma resultantly sustained, including especially if involving his neck or cervical spine.  Also ask that he provide information concerning the chiropractic treatment he received in Utah in 1987 or thereabouts.  He should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment pertinent to this service-connection claim.  

After he has signed the appropriate releases, sufficiently identified records should be obtained and associated with the claims file for consideration.

If the records identified are not in the custody of a Federal department or agency, then the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls if they are.  The Veteran also must be appropriately notified if unable to obtain any identified records.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, the claims file should be returned to the July 2009 VA examiner, or if unavailable to another appropriate VA examiner, for additional medical comment on the likelihood (very likely, as likely as not, or unlikely) the degenerative disc disease now affecting the cervical segment of the Veteran's spine is the result of injuries he sustained in the February 1983 motor vehicle (tank) accident while in service.  If the examiner, instead, still believes this degenerative disc disease or the arthritis affecting this segment is unrelated to that injury in service, then the examiner should if possible specify the source or cause of this present disease, such as simple aging, wear and tear over time, or whatever.  The examiner also should note that service connection already has been granted for "chronic myofascial/mechanical neck pain," so there already has been concession the Veteran has neck pain related to his motor vehicle accident in service.  

Therefore, if there is a component of this neck pain that is not due to that injury in service, such as if it again is determined the degenerative disc disease is unrelated to that incident in service but nonetheless also causing neck pain, there has to be discussion of the means of disassociating the pain attributable to the degenerative disc disease from that attributable to the already service-connected chronic myofascial or mechanical neck pain as, else, for all intents and purposes, all pain must be considered as related to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In other words, as it stands, it is unclear how and why service connection only was granted for this "mechanical neck pain" and not also the degenerative disc disease, unless there are reasons and bases for differentiating one from the other.

All diagnostic testing and evaluation needed to make these important determinations are to be performed.

It is essential the examiner discuss the underlying medical rationale of the opinion, whether favorable or unfavorable, if necessary citing to pertinent evidence in the claims file


3.  Then readjudicate this claim of entitlement to service connection for degenerative disc disease of the cervical spine on its underlying merits in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative an SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


